   Case 3:18-cv-01245-CCC Document 48 Filed 07/31/19 Page 1 of 1


               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

JOEL BOSH, BOSCHMUSIC
PUBLISHING, BOSCHMUSIC LLC
Plaintiffs                         CIVIL 18-1245CCC
vs
MARYANGELI BURGOS VIDAL
a/k/a ANGELIQUE BURGOS, ELIAS
AYUSO CARRILLO and the conjugal
partnership composed between them;
BURBU ENTERTAINMENT LLC
Defendants

MARYANGELI BURGOS VIDAL
a/k/a ANGELIQUE BURGOS;
BURBU ENTERTAINMENT LLC
Counter-Claimants
vs
JOEL BOSH
Counter-Defendant



                          AMENDED JUDGMENT

     Having considered the Stipulation for Voluntary Dismissal with Prejudice
filed by the parties on April 22, 2019 (d.e. 39), it is ORDERED and ADJUDGED
that judgment be and is hereby entered pursuant to its terms and conditions
DISMISSING this action, with prejudice, and without the imposition of costs or
attorney’s fees. The Court retains jurisdiction to enforce compliance with the
Settlement Agreement (d.e. 45) reached between the parties.
     SO ORDERED AND ADJUDGED.
     At San Juan, Puerto Rico, on July 31, 2019.




                                         S/CARMEN CONSUELO CEREZO
                                         United States District Judge
